Title: Advertisement for Runaway Servants, 23 April 1775
From: Washington, George
To: 



Fairfax county, April 23, 1775.

FORTY DOLLARS REWARD. RUN away from the subscriber, on the 19th instant, at night, two servant men, viz. Thomas Spears, a joiner, born in Bristol, about 20 years of age, five feet six and a half inches high, slender made, has light gray or bluish eyes, a little pock marked, freckled, sandy coloured hair cut pretty short, his voice is coarse and somewhat drauling; he took with him a coat, waistcoat, and breeches of light brown

duffil, with black horn buttons, another light coloured cloth waistcoat, old leather breeches, check and osnabrug shirts, a pair of new milled yarn stockings, a pair of old ribbed do. new osnabrug trousers, and a felt hat, not much the worse for wear.—William Webster, a brick maker, born in Scotland, and talks pretty broad, about five feet six inches high, well made, rather turned of 30, with light brown hair, and a roundish face; he had on an olive coloured coat, pretty much worn, with black horn buttons, duffil waistcoat and breeches, the same as Spears’s, osnabrug trousers, and check and osnabrug shirts. They went off in a small yawl, with turpentine sides and bottom, the inside painted with a mixture of tar and red lead. Masters of vessels are cautioned against receiving of them, and the above reward is offered to any person who will deliver them at my dwellinghouse in this county, or twenty dollars for each, from

GEORGE WASHINGTON.

